DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Publication 2016/0234752 A1) further in view of Malik et al. (US Publication 2016/0255643 A1).
In regards to claim 1, Hsu et al. (US Publication 2016/0234752 A1) teaches a communication system comprising: a first communication apparatus configured to control a first wireless communication and a second wireless communication different from the first wireless communication (see the UE in figure 6 and figure 1; UE can communicate wirelessly with a WLAN AP and the eNB); a second communication apparatus configured to perform the second wireless communication (see the WLAN AP in figure 6); and a third communication apparatus configured to perform data communication with the first communication apparatus via the first wireless communication or the second wireless communication (see the LTE eNB in figure 6), (see paragraph 56; the WLAP is used to route the data by the UE; the UE routes the uplink data packets through a LWA-capable WLAN AP; When WLAN AP receives the frame and recognize the PDU as LTE PDU, then it will forward the PDU to the specified eNB by the RA. The recognition could be done by checking the EtherType or RA address), and wherein the first communication apparatus transfers data to the second  communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 57; the UE LTE modem's adaption layer encapsulates LTE PDU as GRE packet; The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP)), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence layer is an upper layer of the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).
In further regards to claim 1, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information;  the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Hsu.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 2, Hsu teaches, wherein the first communication apparatus further includes a controller configured to control the first wireless communication and the second wireless communication (see figure 1, UE 103 that includes a processor and the respective transceivers for LTE and WLAN).
In regards to claim 3, Hsu teaches a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a transmitter configured to transmit data to a first communication apparatus via the first wireless communication or the second wireless communication (see the UE in figure 6 and figure 1; UE can communicate wirelessly with a WLAN AP and the eNB), a receiver configured to receive data transmitted by a second communication apparatus by using EtherType information  (see paragraph 45; Upon receiving the encapsulated packets from the eNB, the WLAN AP re-encapsulates the data packets and route it to the UE. FIG. 6 illustrates an exemplary data structure of the re-encapsulated PDU using Ethernet routing in accordance with embodiments of the current invention. WLAN AP identifies RA (Wi-Fi modem MAC address) of Ethernet frame and encapsulate Ethernet frame as MPDU by appending the same RA in its MAC header. If WLAN AP belongs to same LAN, it is feasible to send the Ethernet frame to MAC layer directly for MPDU processing (by inserting EtherType information in SNAP to support non-IEEE payload transmission over Wi-Fi link)), the second communication apparatus communicating with the communication apparatus via the second wireless communication (see the WLAN AP in figure 6), wherein the data is transferred to the second communication apparatus by the first communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 57; the UE LTE modem's adaption layer encapsulates LTE PDU as GRE packet; The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP)), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence laver is an upper laver of the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).  
In further regards to claim 3, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information; the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Hsu.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 4, Hsu teaches, wherein the receiver receives from the first communication apparatus, a request signal requesting the address available in the second wireless communication, and the transmitter transmits the control message according to the request signal (see paragraph 50; the eNB may append its MAC address and send a WLAN information request message to the LTE modem and then the LTE modem may exchange such information with Wi-Fi modem).  
In regards to claim 5, Hsu et al., a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a receiver configured to receive data from a first communication apparatus via the first wireless communication or the second wireless communication (see the eNB in figures 1 and 6, the eNB can communicate with the WLAN AP and the UE using cellular/wireless communications); and a transmitter configured to transfer data to a second communication apparatus that forwards the data from the transmitter to the first communication apparatus by using EtherType information (see paragraph 45; upon receiving the encapsulated packets from the eNB, the WLAN AP re-encapsulates the data packets and route it to the UE. FIG. 6 illustrates an exemplary data structure of the re-encapsulated PDU using Ethernet routing in accordance with embodiments of the current invention. WLAN AP identifies RA (Wi-Fi modem MAC address) of Ethernet frame and encapsulate Ethernet frame as MPDU by appending the same RA in its MAC header. If WLAN AP belongs to same LAN, it is feasible to send the Ethernet frame to MAC layer directly for MPDU processing (by inserting EtherType information in SNAP to support non-IEEE payload transmission over Wi-Fi link)), through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 44, a LTE PDU 501 passes to an eNB adaption layer 590 through an eNB PDU layer 580. The adaption layer adds bearer information to the LTE PDU and generates LTE PDU+Bearer Information packet 502. In one embodiment, the adaption layer treats LTE PDU as a payload and appends IEEE 802.3 MAC header 515 (Ethernet) to encapsulate the whole packet 510), wherein before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence layer is an upper layer than the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).  
In further regards to claim 5, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information; the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of EtherType as taught by Malik into the teachings of Hsu.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 8, Hsu teaches, a controller configured to control the data to be transferred from the transmitter to the second communication apparatus via the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload). 
In regards to claim 9, Hsu teaches wherein the controller controls the data, to which a sequence number is added through the process of the convergence layer, to be transferred via the adaptation sublayer (see paragraphs 46 and 48, sequence control 622 and 722).  
In regards to claim 10, Hsu teaches, a controller configured to control the first wireless communication and the second wireless communication (see figure 1, UE 103 that includes a processor and the respective transceivers for LTE and WLAN).
In regards to claim 11, Hsu teaches, and wherein a transmission path between the first communication apparatus and the second communication apparatus is formed by an IP network where a GPRS tunneling protocol (GTP) is used as a u-plane protocol (see paragraph 57; the UE applies the GTP-U protocol to let WLAN AP forward PDU to eNB. The WLAN AP is capable of GTP-U protocol and the AP can establish the GTP tunneling with eNB to forward the PDUs to eNB. The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP).
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Publication 2016/0234752 A1) further in view Lepp et al. (US Publication 2016/0261430 A1).
In regards to claim 1, Hsu et al. (US Publication 2016/0234752 A1) teaches a communication system comprising: a first communication apparatus configured to control a first wireless communication and a second wireless communication different from the first wireless communication (see the UE in figure 6 and figure 1; UE can communicate wirelessly with a WLAN AP and the eNB); a second communication apparatus configured to perform the second wireless communication (see the WLAN AP in figure 6); and a third communication apparatus configured to perform data communication with the first communication apparatus via the first wireless communication or the second wireless communication (see the LTE eNB in figure 6), wherein the first communication apparatus transfers data to  the second communication apparatus, and the second communication apparatus forwards the data from the first communication apparatus to the third communication apparatus by using EtherType information (see paragraph 56; the WLAP is used to route the data by the UE; the UE routes the uplink data packets through a LWA-capable WLAN AP; When WLAN AP receives the frame and recognize the PDU as LTE PDU, then it will forward the PDU to the specified eNB by the RA. The recognition could be done by checking the EtherType or RA address), and wherein the first communication apparatus transfers data to the second  communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 57; the UE LTE modem's adaption layer encapsulates LTE PDU as GRE packet; The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP)), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence layer is an upper layer of the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).
In further regards to claim 1, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Lepp teaches, the EtherType specifying LTE as an upper layer (see paragraphs 68 and 90 and figures 2 and 5C; The RAN 201 (and more specifically the cellular access network node 108) also includes another protocol stack is to allow for communications over the cellular radio link 109 with the mobile device 106. This other protocol stack includes an LTE physical layer 244, an LTE MAC layer 246, and an RLC layer 248; FIG. 5C shows an example of the information content of the frame body 502 or 504 in the respective uplink or downlink frame, where the information content can include a header 506 and a payload 508. The header 506 can include an EtherType field and a Size field, with the EtherType field identifying a protocol of the payload 508, and the Size field indicating a size of the payload 508).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Lepp.  The motivation to do so would be to improve communications by allowing for a smooth bridged communications between an LTE and WLAN network.
In regards to claim 2, Hsu teaches, wherein the first communication apparatus further includes a controller configured to control the first wireless communication and the second wireless communication (see figure 1, UE 103 that includes a processor and the respective transceivers for LTE and WLAN).  
In regards to claim 3, Hsu teaches a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a transmitter configured to transmit data to a first communication apparatus via the first wireless communication or the second wireless communication (see the UE in figure 6 and figure 1; UE can communicate wirelessly with a WLAN AP and the eNB), a receiver configured to receive data transmitted by a second communication apparatus by using EtherType information  (see paragraph 45; Upon receiving the encapsulated packets from the eNB, the WLAN AP re-encapsulates the data packets and route it to the UE. FIG. 6 illustrates an exemplary data structure of the re-encapsulated PDU using Ethernet routing in accordance with embodiments of the current invention. WLAN AP identifies RA (Wi-Fi modem MAC address) of Ethernet frame and encapsulate Ethernet frame as MPDU by appending the same RA in its MAC header. If WLAN AP belongs to same LAN, it is feasible to send the Ethernet frame to MAC layer directly for MPDU processing (by inserting EtherType information in SNAP to support non-IEEE payload transmission over Wi-Fi link)), the second communication apparatus communicating with the communication apparatus via the second wireless communication (see the WLAN AP in figure 6), wherein the data is transferred to the second communication apparatus by the first communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 57; the UE LTE modem's adaption layer encapsulates LTE PDU as GRE packet; The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP)), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence laver is an upper laver of the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).  
In further regards to claim 3, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Lepp teaches, the EtherType specifying LTE as an upper layer (see paragraphs 68 and 90 and figures 2 and 5C; The RAN 201 (and more specifically the cellular access network node 108) also includes another protocol stack is to allow for communications over the cellular radio link 109 with the mobile device 106. This other protocol stack includes an LTE physical layer 244, an LTE MAC layer 246, and an RLC layer 248; FIG. 5C shows an example of the information content of the frame body 502 or 504 in the respective uplink or downlink frame, where the information content can include a header 506 and a payload 508. The header 506 can include an EtherType field and a Size field, with the EtherType field identifying a protocol of the payload 508, and the Size field indicating a size of the payload 508).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Lepp.  The motivation to do so would be to improve communications by allowing for a smooth bridged communications between an LTE and WLAN network.
In regards to claim 4, Hsu teaches, wherein the receiver receives from the first communication apparatus, a request signal requesting the address available in the second wireless communication, and the transmitter transmits the control message according to the request signal (see paragraph 50; the eNB may append its MAC address and send a WLAN information request message to the LTE modem and then the LTE modem may exchange such information with Wi-Fi modem).  
In regards to claim 5, Hsu et al., a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a receiver configured to receive data from a first communication apparatus via the first wireless communication or the second wireless communication (see the eNB in figures 1 and 6, the eNB can communicate with the WLAN AP and the UE using cellular/wireless communications); and a transmitter configured to transfer data to a second communication apparatus that forwards the data from the transmitter to the first communication apparatus by using EtherType information (see paragraph 45; upon receiving the encapsulated packets from the eNB, the WLAN AP re-encapsulates the data packets and route it to the UE. FIG. 6 illustrates an exemplary data structure of the re-encapsulated PDU using Ethernet routing in accordance with embodiments of the current invention. WLAN AP identifies RA (Wi-Fi modem MAC address) of Ethernet frame and encapsulate Ethernet frame as MPDU by appending the same RA in its MAC header. If WLAN AP belongs to same LAN, it is feasible to send the Ethernet frame to MAC layer directly for MPDU processing (by inserting EtherType information in SNAP to support non-IEEE payload transmission over Wi-Fi link)), through an adaptation sublayer that includes a process of adding a header to the data (see paragraph 44, a LTE PDU 501 passes to an eNB adaption layer 590 through an eNB PDU layer 580. The adaption layer adds bearer information to the LTE PDU and generates LTE PDU+Bearer Information packet 502. In one embodiment, the adaption layer treats LTE PDU as a payload and appends IEEE 802.3 MAC header 515 (Ethernet) to encapsulate the whole packet 510), wherein before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload), and the convergence layer is an upper layer than the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload).  
In further regards to claim 5, Hsu teaches, the checking of the EtherType as stated above.
Hsu fails to teach, the EtherType specifying LTE as an upper layer.
Lepp teaches, the EtherType specifying LTE as an upper layer (see paragraphs 68 and 90 and figures 2 and 5C; The RAN 201 (and more specifically the cellular access network node 108) also includes another protocol stack is to allow for communications over the cellular radio link 109 with the mobile device 106. This other protocol stack includes an LTE physical layer 244, an LTE MAC layer 246, and an RLC layer 248; FIG. 5C shows an example of the information content of the frame body 502 or 504 in the respective uplink or downlink frame, where the information content can include a header 506 and a payload 508. The header 506 can include an EtherType field and a Size field, with the EtherType field identifying a protocol of the payload 508, and the Size field indicating a size of the payload 508).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Lepp.  The motivation to do so would be to improve communications by allowing for a smooth bridged communications between an LTE and WLAN network.
In regards to claim 8, Hsu teaches, a controller configured to control the data to be transferred from the transmitter to the second communication apparatus via the adaptation sublayer (see paragraph 5; an adaption layer associated with the PDCP layer treats the LTE PDU as a payload). 
In regards to claim 9, Hsu teaches wherein the controller controls the data, to which a sequence number is added through the process of the convergence layer, to be transferred via the adaptation sublayer (see paragraphs 46 and 48, sequence control 622 and 722).  
In regards to claim 10, Hsu teaches, a controller configured to control the first wireless communication and the second wireless communication (see figure 1, UE 103 that includes a processor and the respective transceivers for LTE and WLAN).
In regards to claim 11, Hsu teaches, and wherein a transmission path between the first communication apparatus and the second communication apparatus is formed by an IP network where a GPRS tunneling protocol (GTP) is used as a u-plane protocol (see paragraph 57; the UE applies the GTP-U protocol to let WLAN AP forward PDU to eNB. The WLAN AP is capable of GTP-U protocol and the AP can establish the GTP tunneling with eNB to forward the PDUs to eNB. The UE needs to encapsulate the PDU as an LTE-specific packet (e.g. by EtherType) and then the WLAN AP is able to recognize that for future processing (e.g. adding GTP-U header and ferry it via the interface between eNB and AP).
Response to Arguments
Applicant’s arguments filed 5/3/2021 with respect to the claims and specifically in regards to the added limitation of “specifying LTE as an upper layer” have been considered but are moot because the new ground of rejection does not rely on Hsu alone.  Instead, the examiner has introduced a new grounds of rejection under 35 USC 103 by relying Hsu in view of Malik.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY P PATEL/Primary Examiner, Art Unit 2466